ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Appellate Division for reconsideration of whether plaintiffs’ counsel acted reasonably in response to Judge Orlando’s December 16,1994, disposition of the motion of plaintiff Carlin, et al., to amend the complaint (motion denied with court directing counsel to file a new action) and Judge Fluharty’s January 3, 1995, disposition of plaintiff Allen’s motion to amend the complaint (motion denied with court concluding that *70plaintiff could file a new action without adverse consequences under the Entire Controversy Doctrine). See Olds v. Donnelly, 150 N.J. 424, 696 A.2d 633 (1997).